Title: From John Quincy Adams to Thomas Welsh, 29 September 1818
From: Adams, John Quincy
To: Welsh, Thomas


				
					Dear Sir
					Boston 29 September 1818
				
				In answer to your Letter of yesterday I readily agree that the board of my two Sons residing with you should be for the ensuing year at the rate of five dollars a week each, and I beg you and Mrs. Welsh and Miss Harriet to accept our warmest thanks for your unvarying kindness to them—I am with the strongest respect and attachment Dear Sir / Faithfully Yours
				
					
				
				
			